UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6651



TIMOTHY LAMAR ELLIS,

                                           Petitioner - Appellant,

          versus


WARDEN RUSHTON; JOHN OZMINT, Director;
ATTORNEY GENERAL OF THE STATE OF SOUTH
CAROLINA,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(CA-03-835-9-25)


Submitted:   November 18, 2004         Decided:     November 24, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joenathan Shelly Chaplin, Columbia, South Carolina, for Appellant.
Samuel Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Timothy Lamar Ellis, a South Carolina inmate, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000).     An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Ellis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -